Citation Nr: 0316784	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-05 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right leg injury, with a healed scar and 
malunited fractures at the distal tibia and fibula, prior to 
April 12, 1999.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a right leg injury, with a healed scar and 
malunited fractures at the distal tibia and fibula, effective 
from April 12, 1999.  

3.  Entitlement to a compensable disability rating for a 
herniotomy scar.  



ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The appellant had active military service from May 1946 to 
May 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In a March 2000 rating decision the RO awarded an increased 
rating of 20 percent for residuals of a right leg injury, 
with a healed scar and malunited fractures at the distal 
tibia and fibula, effective April 12, 1999.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Subsequent to the statement of the case, which the RO issued 
in February 2002, the appellant submitted additional private 
medical evidence in support of his claim for an increased 
rating.  This evidence has not been considered by the RO and 
the appellant has not waived initial RO consideration of this 
evidence.  





Any pertinent evidence submitted by an appellant or 
representative, which is received by the RO prior to transfer 
of the records to the Board after an appeal has been 
initiated, will be referred to the appropriate rating or 
authorization activity for review and preparation of a 
supplemental statement of the case in accordance with 
38 C.F.R. § 19.31 (2002).  38 C.F.R. § 19.37(a) (2002).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The RO's VCAA-related correspondence on file with respect to 
the increased rating issues on appeal is dated in March 2003.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).





2.  The RO should advise appellant that 
he has up to one year after a VCAA notice 
letter is provided to submit additional 
evidence, and that, if the case is 
returned to the Board, the Board will not 
be able to adjudicate the claim prior to 
the expiration of the one-year time 
period unless the appellant indicates 
that he has no additional evidence to 
submit or waives the one-year response 
period.

3.  The RO should conduct any 
development/action brought about by the 
appellant's response.  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5104, 5103A and 5107) 
are fully complied with and satisfied.

4.  The RO should readjudicate the 
increased rating issues on appeal taking 
into account the evidence added to the 
claims folder since the March 2002 
statement of the case of record.  

If the benefits sought are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertinent to the issues currently on appeal.  A reasonable 
period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


